United States Court of Appeals
                                                                Fifth Circuit
                                                               F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                   August 24, 2006

                                                            Charles R. Fulbruge III
                                                                    Clerk
                           No. 05-51298
                         Summary Calendar


UNITED STATES OF AMERICA,

                                      Plaintiff-Appellee,

versus

LARRY LAMAR EVANS,

                                      Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 6:05-CR-19-1
                       --------------------

Before WIENER, BARKSDALE, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     A jury convicted Larry Lamar Evans of possession with intent

to distribute crack cocaine within 1,000 feet of a school,

possession of a firearm (namely, a 9mm machine gun) in

furtherance of a drug trafficking crime, and two counts of being

a felon in possession of a firearm.    The district court sentenced

Evans to 120 months of imprisonment and three years of supervised

release on the felon-in-possession charges, 292 months of

imprisonment and a six-year term of supervised release on the

drug trafficking offense, and 360 months of imprisonment and a

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 05-51298
                                 -2-

three-year term of supervised release on the charge of possessing

a firearm in furtherance of a drug trafficking crime.    The

district court also imposed a $1,000 fine on each of the four

counts of conviction.

     Evans argues that the evidence at trial was insufficient to

support his conviction for possession of a firearm in furtherance

of a drug trafficking offense.   Evans illegally possessed a 9mm

machine gun that was in an unlocked bag along with a loaded

magazine and extra hollow point bullets.   The firearm was easily

accessible on a closet shelf located approximately 12 to 13 feet

away from the crack cocaine and cash found in Evans’ home.     The

gun was discovered during a search of Evans’ home incident to an

ongoing drug investigation.   Further, there was testimony at

trial that Evans took the machine gun with him on drug runs and

intended to exchange the machine gun for more narcotics.    Viewing

this evidence in the light most favorable to the Government, as

we must, see United States v. Gourley, 168 F.3d 165, 168-69 (5th

Cir. 1999), we hold that the evidence was sufficient to show that

the machine gun was possessed in furtherance of a drug

trafficking offense.    See United States v. Ceballos-Torres, 218

F.3d 409, 414-15 (5th Cir. 2000).

     Evans challenges the district court’s instruction that the

element of being a felon had been proven by Evans’s stipulation.

The stipulation relieved the Government of its burden to prove

that Evans was a felon at the time he possessed the firearms in
                           No. 05-51298
                                -3-

question.   See United States v. Branch, 46 F.3d 440, 442 (5th

Cir. 1995).   Accordingly, the district court did not err in

instructing the jury in this regard.   See United States v. Pompa,

434 F.3d 800, 805 (5th Cir. 2005).

     Evans also contends that the district court relied on a

trial witness’s unreliable trial testimony in determining the

quantity of drugs attributable to him as relevant conduct.     That

witness’s testimony was corroborated by other evidence adduced at

trial.   The district court did not clearly err in determining

drug quantity.   See United States v. Villanueva, 408 F.3d 193,

203 n.9 (5th Cir.), cert. denied, 126 S. Ct. 268 (2005); United

States v. Shipley, 963 F.2d 56, 58 (5th Cir. 1992).    Evans has

not carried his burden of showing that the witness’s statements

were materially untrue and, thus, unreliable.   See United States

v. Davis, 76 F.3d 82, 84 (5th Cir. 1996).

     The judgment of the district court is AFFIRMED.